Citation Nr: 0204098	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to December 18, 1997, 
for service connection for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	John C. Provinzino, Atty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Paul, 
Minnesota, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for delayed stress  syndrome was denied in a June 1980 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year thereof.  

2.  The evidence does not show that the June 1980 rating 
decision failed to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it does not 
contain undebatable error but for which had it not been made, 
would have manifestly changed the outcome of the decision. 

3.  Rating decisions dated August 1981, October 1982, 
September 1987, and March 1994 continued the denial of the 
veteran's claim for service connection for a psychiatric 
disability; the veteran did not submit a notice of 
disagreement with any of these decisions.  

4.  The evidence does not show that the August 1981, October 
1982, September 1987, or March 1994 rating decisions failed 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; they do not contain 
undebatable error but for which had it not been made, would 
have manifestly changed the outcome of these decisions. 

5.  The veteran's request to reopen his claim for service 
connection for a nervous disorder was received on December 
18, 1997.  


CONCLUSIONS OF LAW

1.  The June 1980 rating decision which initially denied 
entitlement to service connection for delayed stress syndrome 
and a character disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2001).

2.  The June 1980 rating decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 1110, 1153 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(c) (1979); 38 C.F.R. 
§ 3.105(a) (2001).

3.  Rating decisions dated August 1981, October 1982, 
September 1987, and March 1994 are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

4.  Rating decisions dated August 1981, October 1982, 
September 1987, and March 1994 do not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.105(a).

5.  The earliest possible effective date for service 
connection for PTSD with a 100 percent evaluation is December 
18, 1997.  38 C.F.R. §§ 3.158(a), 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to December 18, 1997, for service connection for PTSD.  
He notes that service connection for PTSD as a result of his 
experiences during service in Vietnam has been established.  
He argues that the award of service connection should be 
effective from the date of receipt of his original claim on 
February 7, 1980.  The veteran believes that the RO failed in 
the duty to assist him by not obtaining evidence that he was 
awarded the Bronze Star Medal and Army Commendation Medal 
during service.  He believes that these awards would have 
conclusively shown that he participated in combat in Vietnam, 
and that this would have verified his claimed stressors.  
Furthermore, the veteran argues that at the time of the 
previous rating decisions that denied his claim, his 
diagnoses included PTSD, as well as anxiety reaction and 
other psychiatric disabilities.  He notes that the medical 
community has become more knowledgeable concerning PTSD over 
the last 20 years, and believes that the medical evidence 
available at the time of his original claim would now be 
sufficient to establish service connection.  The veteran 
contends that as this evidence shows he had PTSD in 1980, he 
should receive compensation from the date of his original 
February 1980 claim.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice that service connection had been established for PTSD, 
the veteran submitted a notice of disagreement with the 
effective date of his award.  He was provided with a 
statement of the case in April 1999.  This provided the 
veteran with the laws and regulations governing the 
establishment of effective dates.  Supplemental statements of 
the case were issued in June 2000, November 2000, and 
December 2000, which explained in great detail the basis for 
the continued denial of the veteran's claim.  The Board 
concludes that the discussions of the statement of the case 
and the supplemental statements of the case informed him of 
the manner of evidence required to prevail in his claim, and 
that VA's notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran offered testimony regarding his 
claim at a personal hearing conducted in November 1999.  He 
has also been provided with the opportunity to submit 
evidence, and additional evidence has been received.  
However, the Board notes that it is the nature of this claim 
that it will be determined on the evidence that was 
considered at the time of the 1980 rating decision.  The 
Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

A review of the record indicates that the veteran's original 
claim for entitlement to service connection for what the 
veteran termed "delayed stress syndrome" was received on 
February 7, 1980.  A June 1980 rating decision denied 
entitlement to service connection for this disability.  The 
veteran was informed of this decision and provided with his 
appellate rights in a June 1980 letter, but did not submit a 
notice of disagreement within one year of receipt of this 
letter.  Therefore, the June 1980 rating decision is final, 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  see Olson v. 
Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior . . . 
decision.  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, VA's failure to apply correct statutory 
and regulatory provisions to the correct and relevant facts.  
See generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "Clear 
and unmistakable error" is more than a difference of opinion.  
38 C.F.R. § 3.105(b).  The Court has recognized that a 
claimant seeking to obtain retroactive benefits by proving 
that VA has made a "clear and unmistakable error" has a much 
heavier burden than that placed upon a claimant who attempts 
to establish his prospective entitlement to benefits.   Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (Recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

The law concerning service connection states that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  This law is substantially 
unchanged since 1980.  

The evidence available to the RO at the time of the June 1980 
rating decision included the veteran's service medical 
records, as well as the report of a hospitalization at a VA 
facility from January 1980 to March 1980.  The service 
medical records were negative for evidence concerning or a 
diagnosis of a psychiatric disability.  The hospital report 
contained a provisional diagnosis of possible thought 
disorder with impending decompensation, rule out 
manipulation.  The report stated that this was the veteran's 
first psychiatric hospitalization, but that he had been seen 
previously on a regular basis by the VA as an outpatient.  At 
discharge, it was noted that he was to be followed by the 
Vietnam Veteran's group at the hospital.  The diagnosis at 
discharge was character disorder, mixed, showing paranoid, 
explosive, obsessive compulsive and asocial trends.  The June 
1980 rating decision found that the veteran's claimed delayed 
stress syndrome was not found on the last examination or in 
military records.  In addition, it noted that the diagnosed 
character disorder was considered to be a constitutional or 
developmental abnormality, which was not a disability for 
which compensation was payable.  

After careful review of the veteran's contentions, the 
evidence of record in June 1980, and the pertinent laws and 
regulations, the Board is unable to find that the June 1980 
rating decision contains clear and unmistakable error.  There 
is no indication that the correct facts as known at that time 
were not before the adjudicator, or that the relevant laws 
were misapplied.  In essence, this decision contained two 
findings.  The first was that there was no evidence of 
delayed stress syndrome.  The second was that the diagnosis 
of a character disorder represented a disability that was not 
eligible for service connection within the meaning of VA laws 
and regulations.  

In regards to the first finding, the Board notes that there 
was no diagnosis of delayed stress syndrome, PTSD, or any 
other acquired psychiatric disability either during or after 
service in any of the evidence available in June 1980.  
Furthermore, the failure of the VA to reach a diagnosis of 
PTSD or any other acquired psychiatric disability cannot be 
said to have been the result of an inadequate examination.  
The veteran was hospitalized at a VA facility for 
approximately two and a half months, but this extended stay 
failed to reveal his claimed disability.  The existence of a 
current disability is considered to be the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  As there was absolutely no diagnosis of the 
veteran's claimed disability in the evidence considered in 
June 1980, it cannot be said that the denial of service 
connection for this disability was a clear and unmistakable 
error.  

As for the second finding in the June 1980 rating decision, 
the regulation that was in effect in June 1980 states that 
personality disorders and mental deficiency as such were not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1979).  The only 
diagnosis of a psychiatric disability available for 
consideration in June 1980 was the final diagnosis of a 
character disorder contained in the VA hospital records.  The 
finding that this disability was not a disability that was 
eligible for service connection was a correct interpretation 
of the applicable law, and is not undebatable error.  

The record indicates that the veteran attempted to reopen his 
claim for service connection on four occasions between the 
June 1980 denial of his original claim, and the December 1997 
claim on which eventually led to the grant of service 
connection for PTSD.  His additional claims were denied in an 
August 1981 rating decision, an October 1982 rating decision, 
a September 1987 rating decision, and a March 1994 rating 
decision.  The veteran was notified of each of these 
decisions, but on each occasion he failed to submit a notice 
of disagreement.  Still, each of these decisions must be 
examined in order to determine whether or not clear and 
unmistakable error was made in the continued denial of his 
claim, as the presence of such error could provide a basis 
for an effective date prior to December 18, 1997.  

The August 1981 rating decision noted that the veteran had 
received multiple diagnoses for his nervous condition.  It 
found that service connection was not established for post 
traumatic stress neurosis, as it was not shown by the 
evidence of record, and as there was no evidence a 
psychiatric disability was caused by exposure to Agent 
Orange, as had been contended by the veteran.  

The October 1982 rating decision stated that recently 
submitted evidence had included a diagnosis of schizophrenia, 
residual type.  It found that service connection for a 
psychiatric condition, however diagnosed, was continued.  

The September 1987 rating decision noted that evidence had 
been received from the Social Security Administration.  This 
evidence demonstrated that the veteran's primary diagnosis 
was residual schizophrenia, and noted that there was a 
secondary diagnosis of post-traumatic stress phenomena.  This 
decision found that there was no reasonable basis for the 
establishment of service connection.  

The most recent final denial of the veteran's claim for 
service connection for a psychiatric disability was in a 
March 1994 rating decision.  This rating decision noted the 
previous denials in June 1980 and August 1981.  The evidence 
showed that the veteran had been examined for PTSD in April 
1990, but that he did not appear to meet the criteria for a 
diagnosis of PTSD at that time.  Other VA treatment records 
showed that the veteran had been seen for major depression.  
Finally, it was noted that there was no connection under the 
law between Agent Orange exposure and PTSD.  

The Board is unable to find that ether the August 1981, 
October 1992, September 1987, or March 1994 rating decisions 
contain clear and unmistakable error.  Initially, the Board 
notes that as the original June 1980 rating decision is 
final, new and material evidence was required for the 
veteran's claim to have been reopened.  See 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  None of the rating decisions in question 
contain a discussion of new and material evidence, but there 
are references to the veteran's reopened claim.  Therefore, 
the Board will assume that the veteran's claim was reviewed 
on a de novo basis on each occasion.  

The August 1981, October 1992, September 1987, and March 1994 
rating decisions continued the denial of the veteran's claim 
for service connection for essentially the same reasons.  
Each of these decisions found that either there was no clear 
diagnosis of PTSD, or that the veteran's current psychiatric 
disability, whatever the diagnosis, was not related to active 
service.  Although the evidence contained diagnoses of PTSD 
as well as anxiety reaction, and the veteran believes that 
this should have been sufficient to support his claim for 
service connection, the RO weighed the evidence differently.  
The veteran must assert more than a disagreement as to how 
the facts were weighed or evaluated in order to show clear 
and unmistakable error.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  As the veteran has failed to do more than 
assert the evidence available in August 1981, October 1982, 
September 1987, or March 1994 should have yielded different 
conclusions, there is no basis for a finding of clear and 
unmistakable error in those decisions.  

Finally, the Board wishes to address two arguments raised in 
general by the veteran and his representative.  The first 
contention is that the diagnosis of PTSD was not in common 
use in 1980, and that the symptoms reported by the veteran in 
1980 would have been diagnosed as PTSD if reviewed by a 
doctor using current medical knowledge.  This does not 
constitute a basis for clear and unmistakable error.  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).  

The second contention by the veteran and his representative 
is that the failure of the VA to obtain the records of the 
award of his Army Commendation Medal and the Bronze Star 
Medal constituted clear and unmistakable error, in that they 
would have provided indisputable proof of a stressor.  First, 
the Board notes that the June 1980 rating decision did not 
deny the veteran's claims on the basis that there was no 
proof of a stressor.  As noted above, this rating decision 
denied the veteran's claim on the basis that there was no 
evidence of a current disability, except for a personality 
disorder that did not constitute an acquired disability 
within the meaning of the applicable law and regulations.  
The other rating decisions prior to grant of service 
connection also continued the denial at least in part on the 
basis that there was no clear diagnosis of PTSD.  Therefore, 
even if the records of the veteran's decorations had been 
obtained, there is no indication that the decisions would 
have been manifestly different, or that there would have been 
a basis for service connection.  Secondly, an alleged failure 
in the duty to assist by the RO may never form the basis of a 
valid claim of clear and unmistakable error, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The Board must conclude that the 
failure to obtain information concerning the veteran's awards 
and decorations did not constitute clear and unmistakable 
error.  

The Board finds that the remainder of the veteran's 
contentions amount to no more than a difference of opinion as 
to how the facts were interpreted in June 1980 and the 
subsequent rating decisions.  As noted above, the veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
There is no indication that the incorrect evidence was before 
the decision maker, or that the laws and regulations were 
misapplied.  The fact that the veteran believes the evidence 
should have been interpreted differently does not constitute 
clear and unmistakable error, and there is no basis for an 
effective date for service connection for PTSD based on the 
veteran's original February 1980 claim, the June 1980 rating 
decision, or the subsequent claims and rating decisions prior 
to December 1997.

In reaching this decision, the Board has considered the 
testimony of the veteran at the November 1999 hearing.  His 
testimony was very helpful in outlining his contentions and 
arguments.  However, as noted above, the evidence for 
consideration in this matter is the evidence that was 
available at the time of the prior rating decisions.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board must now determine whether or not there is any 
other basis for an effective date prior to December 18, 1997.  
The relevant regulation states that the effective date for 
direct service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of claim, or date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  As noted above, the veteran's original 
claim for service connection was denied in a June 1980 rating 
decision, which is final.  There has also been four 
subsequent denials of the veteran's claim, each of which is 
final.  The effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  For a reopened claim, the effective date 
is also the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(r).  

The most recent final rating decision to deny the veteran's 
claim for service connection for a psychiatric disability to 
include PTSD was the March 1994 rating decision.  The 
veteran's next request to reopen the claim for service 
connection for a psychiatric disability was received on 
December 18, 1997.  This was the request that eventually led 
to the establishment of service connection in a July 1998 
rating decision, and the effective date of December 18, 1997.  
As the veteran's claim was previously denied in a final 
decision, and as the date of receipt of the new claim is 
December 18, 1997, this is the earliest possible effective 
date for the veteran's service connected PTSD.  38 C.F.R. 
§ 3.400(r).  


ORDER

Entitlement to an effective date prior to December 18, 1997, 
for service connection for post-traumatic stress disorder is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

